Title: To George Washington from Colonel James Clinton, 1 July 1776
From: Clinton, James
To: Washington, George



May it Please Your Excellency
Fort Constitution [N.Y.] July 1st 1776

I have Just now Purchased from Capt. Peter Vredenburgh Nine hundred good Inch white pine Boards and fifty Pitch Pine Plank for the Use of this and Fort Montgomery to Answer the purpose of Tents Agreable to Your Directions of the 25th of June Last I have given him a Receipt for the same and Agreed he Shall Receive on his Arrival in New York the Market price they now Sell for.
I hope Lieut. Smith will get the Nails and other Articles I Sent him to New York for with the Sloop we are Entirely out of Nails and the Persons I Sent in the Country to Look for them has

Returned without any I have Sent Majr Schuyler to Albany and Dutches to try if he Can Procure Arms for the Use of my Regt I have tryed this part of our Country but have met with Little Success as those that are our friends in the Millitia are Unwilling to part with their Arms on Acct of the Torys & Disafected persons that are Amongst them.
I have Hired the Armourer I mentioned in a former Letter at a Less price than what he first asked he is to have Capt. Pay & Rations and to find his own Tools which will be Down to Day there is four more in the Regt which I will agree with as Cheap as I can.
There is Come Down from Mr Wisener’s Mill to New Windsor one Tun of Continental gun Powder and more Expected Down they are at a Loss what to Do with it as it is Not very Safe there without they keep a guard over it there was 1000 Wt of the Powder here Ordered for Ulster County & 1000 Wt for Dutches but as it was made up in Ca[r]tridges I Could not part with it Perhaps they might be Supplyed out of that at New Windsor I believe it is much wanted amongst them.
Coll Humfreys from Dutches County has Joined me with part of three Companies of his Regt which I have ordered to Fort Montgomerey where they have more Room and are most wanted at present I will Send a Genl Return the first Opportunity.
Inclosed is a List of Ordinance & Delivered by Your Order & a Resolve of the Provincial Congress Since Last Return we want More Carriages here Very Much as those with the wooden Wheels made here and hooped with Iron I am sure will not Stand fireing we have Several Cannon here Unmounted and those taken Away make the Battereys Look Bare of guns. I am Your Excellencys Most Obedient Humble Servant

James Clinton Coll

